Citation Nr: 1313073	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  
	
2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for tinnitus.   

5.  Entitlement to service connection for a sleep disorder.  

6.  Entitlement to service connection for a liver disorder.  

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for a disability manifested by chronic respiratory problems.  

9.  Entitlement to service connection for a disability manifested by chronic gastrointestinal problems. 

10.  Entitlement to service connection for a disability manifested by chronic muscle and joint pain.  

11.  Entitlement to service connection for a disability manifested by chronic fatigue.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1988 to January 1989, and on active duty from November 1990 to July 1991, including service in Southwest Asia from February 7, 1991, to May 11, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.   

As an initial matter, the Board notes that the Veteran's claims of entitlement to service connection for headaches, tinnitus, PTSD / depression / mental condition, sleep disturbance / sleep apnea, a liver condition, a skin condition, chronic cold symptoms, a gastrointestinal condition / reflux, diarrhea, muscle and joint pain, and chronic fatigue, were initially denied by a February 2004 rating decision.  Significantly, however, at the time of the February 2004 rating decision, the only service treatment record on file was the Veteran's April 1988 entrance examination for his period of ACDUTRA.  In this regard, the Board highlights that, in February 2009, additional service treatment records were obtained that were in existence at the time of the February 2004 rating decision but had not previously been associated with the claims file.  Notably, the newly obtained service treatment records include the Veteran's April 1991 and May 1991 physical examination reports, reports of medical history, and Southwest Asia Demobilization / Redeployment Medical Evaluations; November 1990 and May 1991 reference audiograms; and treatment records dated from November 1990 to May 1991.  Insofar as the newly obtained service treatment records describe the Veteran's physical state upon returning from the Southwest Asia Theater of Operations and upon separation from service, the Board finds these records to be relevant to all of his service connection claims.  

Thus, rather than determining whether new and material evidence has been submitted to reopen these claims, the Board will instead reconsider the Veteran's claims of entitlement to service connection for PTSD; an acquired psychiatric disorder other than PTSD, a sleep disorder; a liver disorder; a skin disorder; a disability manifested by chronic respiratory problems; a disability manifested by chronic gastrointestinal problems; a disability manifested by chronic muscle and joint pain; and a disability manifested by chronic fatigue, on a de novo basis.  See 38 C.F.R. § 3.156(c)(ii) (2012); see also Mayhue v. Shinseki, 24 Vet. App. 273, 278 (2011) (citing to 71 Fed. Reg. 52,455 (Sept. 6, 2006)) (stating that when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later); Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008) (citing to 70 Fed. Reg. 35,388 (June 20, 2005)) (explaining that pursuant to 38 C.F.R. § 3.156(c), the previously denied / original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted).  

With regard to the Veteran's acquired psychiatric disorder claim, a review of the claims file reveals that, during the course of this appeal, the Veteran has been diagnosed with and treated for PTSD, depression, an anxiety disorder, a schizoaffective disorder, and a psychotic disorder.  See, e.g., VA treatment records dated January 3, 2006; June 5, 2006; July 5, 2006; December 11, 2006; January 18, 2008; February 4, 2008; May 20, 2008; August 28, 2008; April 16, 2009; August 12, 2011; and August 3, 2012; July 22, 2008, Social Security Administration (SSA) Disability Consultation Examination; Licensed Master Social Worker (LMSW) T.M.'s March 27, 2007, treatment note; Clinical Nurse Specialist (CNS) F.E.M.'s October 5, 2007, treatment note; Dr. J.S.F.'s treatment records dated May 2, 2007; June 26, 2007; July 25, 2007; and October 30, 2007.  Moreover, the Veteran has consistently reported experiencing feelings of depression, hopelessness, and anxiety; having extreme mood swings and panic attacks; experiencing hallucinations; and experiencing recurrent nightmares, flashbacks, and intrusive thoughts regarding his combat experiences.  See Veteran's January 2006 claim; VA treatment records dated June 6, 2006; July 10, 2006; and January 18, 2008; Veteran's July 2006 and July 2010 statements; Board Hearing Tr. at 26.  In this regard, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Board concludes that the Veteran's acquired psychiatric disorder claim encompasses claims of entitlement to service connection for PTSD, and service connection for an acquired psychiatric disability other than PTSD.  Moreover, given the specific legal requirements for establishing entitlement to service connection for PTSD under 38 C.F.R. § 3.304(f), the Board has bifurcated the Veteran's acquired psychiatric disorder claim into two separate issues; namely (1) entitlement to service connection for PTSD, and (2) entitlement to service connection for an acquired psychiatric disorder other than PTSD, as reflected on the first page of this decision.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (stating that "bifurcation of a claim generally is within the Secretary's discretion").

Additionally, with regard to his gastrointestinal disorder claim, the Board notes that this issue was originally raised and adjudicated as two separate claims for service connection, namely (1) service connection for diarrhea and (2) service connection for a gastrointestinal condition / reflux disease.  See June 2007 rating decision.  Significantly, however, the record reveals that, during the course of this appeal, the Veteran has been diagnosed with irritable bowel syndrome (IBS), laryngopharyngeal reflux, gastroesophageal reflux disease (GERD), and constipation.  See, e.g., March 2005 VA general medical examination report; VA treatment records dated November 29, 2005; September 5, 2006; and February 7, 2008.  Further, the Veteran has consistently reported experiencing abdominal bloating, loose stools, burning in his throat following eating, intermittent diarrhea, and intermittent constipation.  See, e.g., March 2005 VA general medical examination report; VA treatment records dated July 31, 2003; November 29, 2005; January 3, 2006; September 22, 2010; and October 7, 2010.  As such, pursuant to Clemons, the Board has combined the separately alleged gastrointestinal diagnoses into one claim of entitlement to service connection for a disability manifested by chronic gastrointestinal problems, as reflected on the first page of this decision.  

Further, the Board notes that, in a December 2008 rating decision, the RO erroneously re-adjudicated claims of entitlement to service connection for fibromyalgia and irritable bowel syndrome.  Significantly, however, insofar as the Veteran's claims of entitlement to service connection for a disability manifested by chronic muscle and joint pain and entitlement to service connection for a disability manifested by chronic gastrointestinal problems were already in appellate status at the time of the RO's December 2008 rating decision, such adjudicatory action is rendered moot.  Accordingly, the Board concludes that the pertinent chronic muscle and joint pain claim and chronic gastrointestinal disorder claim currently on appeal are his appeals of the RO's June 2007 rating decision. 

Finally, the Board acknowledges that additional pertinent VA treatment records were associated with the Veteran's claims file in August 2012 and January 2013 (i.e., after the issuance of the most recent Supplemental Statement of the Case in August 2009).  In this regard, the Board notes that, to date, the Veteran has not submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration with regard to this evidence.  Significantly, however, insofar as the Board is herein granting entitlement to service connection for PTSD, representing a complete grant of the benefit sought on appeal with regard to this claim, such waiver is not required.  38 C.F.R. § 20.1304(c) (2012).  

The issues of entitlement to service connection for (1) an acquired psychiatric disorder other than PTSD; (2) a headache condition; (3) tinnitus; (4) a sleep disorder; (5) a liver disorder; (6) a skin disorder; (7) a disability manifested by chronic respiratory problems, (8) a disability manifested by chronic gastrointestinal problems; (9) a disability manifested by chronic muscle and joint pain; and (10) a disability manifested by chronic fatigue, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is related to his period of military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this decision, the Board grants entitlement to service connection for PTSD, representing a complete grant of the benefit sought on appeal with regard to this claim.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities under the VCAA is not necessary.  

II.  Service Connection 

As an initial matter, the Board acknowledges that, in its June 2007 rating decision, the RO did not adjudicate the Veteran's claim of entitlement to service connection for PTSD on the merits.  Significantly, however, insofar as the Board is herein granting entitlement to service connection for PTSD, representing a full grant of the benefit sought on appeal with regard to this claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision as to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).  

The Veteran essentially contends that service connection for PTSD is warranted because this disorder developed as a result of several stressful experiences during the Persian Gulf War.  Specifically, the Veteran has reported that, while serving in the Southwest Asia theater of operations, he felt fear while guarding a post at the Khobar Towers during a scud attack on his unit; was involved in a small arms fire fight with the enemy; wore a chemical suit due to his fear of chemical and biological weapon attacks; and saw many dead bodies and body parts, some of which were severely burned, on the "Highway of Death" / "Hell Highway."  See March 2005 VA PTSD examination report; VA treatment records dated June 7, 2006; July 10, 2006; and July 23, 2008; Veteran's statements dated in July 2006, July 2009, and July 2010; Board Hearing Tr. at 16.  The Veteran has also reported that watching news regarding Operation Enduring Freedom and Operation Iraqi Freedom caused him to re-experience the pain, anguish, and horror that he encountered during service.  See Veteran's June 2004 Notice of Disagreement; March 2005 VA PTSD examination report.  Finally, the Veteran has reported that since service, he has experienced recurrent nightmares, flashbacks, and intrusive thoughts regarding his in-service experiences in the Persian Gulf War.  See, e.g., VA treatment record dated June 6, 2006, and July 10, 2006; Veteran's July 2010 statement; Board Hearing Tr. at 26.

To establish entitlement to service connection for PTSD a Veteran must provide (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor.  38 C.F.R. § 3.304(f) (2012).  

Additionally, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity during service.  See 38 C.F.R. § 3.304(f)(3) (2012).  In this regard, a "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that (1) the claimed stressor is adequate to support a diagnosis of PTSD and (2) the Veteran's symptoms are related to the claimed stressor.  Id.  Here, because the Veteran has reported experiencing fear and horror in the face of incoming small arms fire, missile fire, and potential chemical / biological weapon attacks, amended 38 C.F.R. § 3.304(f)(3) is for application.  

The Board finds that service connection for PTSD is warranted.  See 38 C.F.R. §§ 3.303(a), 3.304(f) (2012).  In making this determination, the Board highlights that the post-service medical evidence of record reveals that the Veteran currently has PTSD.  Specifically, during treatment in August 2008, the Veteran's treating VA psychiatrist specifically found that the Veteran met all four Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for PTSD.  See August 28, 2008, VA treatment record.  Moreover, the Board notes that throughout the duration of this appeal, the Veteran has repeatedly been diagnosed with and treated for PTSD.  See, e.g., VA treatment records dated June 6, 2006; June 29, 2006; September 5, 2006; March 3, 2008; March 12, 2008; March 21, 2008; May 30, 2008; June 9, 2008; July 23, 2008; April 16, 2009; May 4, 2009; August 12, 2011; and August 3, 2012; LMSW T.M.'s March 27, 2007, treatment record; Dr. J.S.F.'s May 2, 2007, treatment record.  Accordingly, the Board finds that the first element required for service connection, medical evidence diagnosing PTSD, has been established.  

Turning to the second and third elements required for service connection for PTSD, the Board acknowledges that, to date, none of the Veteran's reported in-service stressors have been verified.  Significantly, however, because the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service, and because several VA psychiatrists have confirmed that (1) these stressors are adequate to support a diagnosis of PTSD and (2) his symptoms are related to the claimed stressors, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3) (2012).  

In making this determination, the Board notes that the Veteran is competent to report that his unit came under a scud attack while guarding the Khobar Towers; that he was involved in a fire fight with the enemy; and that he saw many dead bodies and body parts during his time in Saudi Arabia and Kuwait.  See Washington, 19 Vet. App. at 368; see also Layno, 6 Vet. App. at 469-70.  Similarly, the Veteran is competent to report his in-service feelings and fears because such feelings and fears are within the realm of his personal knowledge.  See Layno, 6 Vet. App. at 469-70.

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting his stressful experiences during service, or his feelings of fear and horror in the face of hostile military / terrorist activity during service.  The Veteran's records are internally consistent, as evidenced by his statements, VA treatment records, and hearing testimony.  Further, the Board finds it facially plausible that, while serving in the Southwest Asia theater of operations during the Persian Gulf War, the Veteran was involved in a scud attack and a small arms fire fight; occasionally wore a chemical weapon suit due to his fear of chemical / biological weapon attacks; and saw dead bodies and body parts, some of which were severely burned.  The Board also finds it facially plausible that the Veteran felt fear and horror during such experiences.  Moreover, the Board highlights that the Veteran's statements regarding the occurrence of his in-service stressors are consistent with the circumstances of his service in the Southwest Asia Theater of Operations during the Persian Gulf War, and finds no clear and convincing evidence to the contrary.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  As such, the Board concludes that his statements are credible and probative, and add weight to the overall claim.  

Additionally, the Board finds it significant that in June 2006, after discussing the Veteran's pertinent military history, the Veteran's treating VA psychiatrist diagnosed him with PTSD, noting that his Persian Gulf War combat was a psychosocial / environmental factor contributing to this disorder.  See VA treatment records dated June 5, 2006, and June 6, 2006.  Further, during treatment in April 2009, a VA psychiatrist reported that the Veteran has "a PTSD diagnosis due to his experiences in Desert Storm."  See April 16, 2009, VA treatment record.  Similarly, in August 2012, after collecting a history from the Veteran regarding his military experiences and recurrent nightmares, flashbacks, and intrusive thoughts, the Veteran's treating VA psychiatrist diagnosed him with chronic PTSD related to his Gulf War experiences.  See VA treatment records dated August 1, 2012; August 2, 2012; and August 3, 2012.  Moreover, the same VA psychiatrist subsequently reported that the Veteran's PTSD was related to his combat experience.  See August 8, 2012, VA treatment record.  

Therefore, as noted above, because the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service, and because several VA psychiatrists have confirmed that (1) these stressors are adequate to support a diagnosis of PTSD and (2) his symptoms are related to the claimed stressors, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3) (2012).  Thus, resolving any doubt in this case in the Veteran's favor, the Board finds that the Veteran's claimed in-service stressors occurred, and that his currently diagnosed PTSD is related to these in-service stressors, thereby satisfying the second and third elements required for service connection for PTSD. 

Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for PTSD is warranted.  Therefore, the Veteran's claim of entitlement to service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted. 


REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder other than PTSD; headaches; tinnitus; a sleep disorder; a liver disorder; a skin disorder; a disability manifested by chronic respiratory problems; a disability manifested by chronic gastrointestinal problems; a disability manifested by chronic muscle and joint pain; and a disability manifested by chronic fatigue.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  Service Records

A review of the claims file indicates that the Veteran's service treatment and personnel records may be incomplete.  Specifically, as noted above, the record reflects that the Veteran served on ACDUTRA in the Army from July 1988 to January 1989; and on active duty in the Army from November 1990 to July 1991.  Currently, however, the only service treatment record on file from the Veteran's period of ACDUTRA is his April 1988 entrance examination report; and the only records on file from his period of active duty are his November 1990 and May 1991 reference audiograms; April 1991 and May 1991 physical examination reports, reports of medical history, and Southwest Asia Demobilization / Redeployment Medical Evaluations; and treatment records dated from November 1990 to May 1991.  Moreover, to date, none of the Veteran's service personnel records have been associated with the claims file.  As such, further efforts to obtain a complete copy of the Veteran's service treatment and personnel records should be undertaken before the Board renders a decision in this case.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).

II.  VA Treatment Records 

A review of the Veteran's claims file also indicates that some of his VA treatment records remain outstanding.  Specifically, during VA treatment in June 2006, the physician reported that the Veteran had been treated at the VA Medical Center (VAMC) in Dallas, Texas, in 2000.  See June 5, 2006, VA treatment record.  Significantly, however, no VA treatment records from the Dallas VAMC dated from August 16, 1996, to April 6, 2002, are currently on file.  

Additionally, at the Veteran's March 2005 VA general medical examination, the examiner noted that the Veteran had undergone a VA sleep study on January 24, 2005.  Further, VA treatment notes dated in August 2008 and September 2008 indicate that the Veteran underwent another sleep study on August 25, 2008, specifically noting that the complete results of this study were available in Vista Imaging.  See VA treatment notes dated August 26, 2008, and September 23, 2008.  Significantly, however, to date, complete copies of the results of the January 2005 and August 2008 sleep studies have not been associated with the claims file.  

Accordingly, on remand, attempts should be made to obtain a complete copy of the Veteran's VA treatment records dated from August 1996 to April 2002 from the VAMCs located in Dallas, Texas, as well as the results of the Veteran's January 24, 2005, and August 25, 2008, VA sleep studies.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In making this determination, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

III.  Private Treatment Records  

A review of the Veteran's claims file also indicates that his post-service private treatment records may currently be incomplete.  Specifically, during VA treatment in October 2004, November 2004, March 2008, and October 2008, the Veteran reported being hospitalized for a coma for three days in September 2004.  See VA treatment records dated October 31, 2004; November 2, 2004; March 5, 2008; and October 1, 2008.  Moreover, when the Veteran was admitted to the Waco VAMC on April 24, 2009, the physician noted that the Veteran was being transferred from the Scott & White Hospital, where he had been admitted for psychiatric treatment after cutting his right wrist and punching a wall.  However, to date, no private hospital treatment records have been associated with the claims file.  

Additionally, on his May 2008 VA Form 41-42, the Veteran reported that he had received psychiatric treatment while in the custody of the Texas Department of Corrections from March 2007 to January 2008.  Similarly, a February 2009 VA telephonic treatment note reflects that, at that time, the Veteran was receiving medical treatment from a physician at the Texas Department of Corrections facility at which he was imprisoned.  See February 17, 2009, VA treatment record.  Significantly, however, the only records currently on file from the Texas Department of Corrections are records dated from March 2007 to October 2007.  

Further, during VA treatment in January 2006, June 2006, and March 2008, the Veteran reported that he had previously undergone left ankle surgery; however, to date, records from such surgery have not been associated with the claims file.  See VA treatment records dated January 1, 2006; June 5, 2006; and March 6, 2008.   

Finally, at his July 2008 SSA Disability Consultation Examination, the examiner noted that the Veteran had received treatment from Dr. Fam for the past six months (i.e., from January 2008 to July 2008); however, to date, none of Dr. Fam's records have been associated with the claims file.  

As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from the hospital at which the Veteran was admitted in September 2004 for a coma; the Scott & White Hospital, dated in April 2009; the medical facility at which the Veteran underwent left ankle surgery; the Texas Department of Corrections, dated from November 2007, forward; and Dr. Fam, dated from January 2008 to July 2008.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  

IV.  VA Examinations  

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).  

A.  Acquired Psychiatric Disorder other than PTSD 

As discussed above, the Board has herein granted service connection for PTSD.  Significantly, however, entitlement to service connection for an acquired psychiatric disorder other than PTSD, is also currently on appeal.  

In this regard, the Board notes that, with regard to this claim, the Veteran essentially contends that service connection for an acquired psychiatric disorder other than PTSD is warranted because this disorder was either caused by or incurred during his military service as a result of traumatic experiences during such service, or is caused or aggravated by his now service-connected PTSD.  See Veteran's statements dated in July 2006, July 2009, and July 2010; Board Hearing Tr. at 16.  Specifically, as noted above, the Veteran has reported that while serving in the Southwest Asia theater of operations during the Persian Gulf War, he was involved in a fire fight with the enemy, came under a scud attack while guarding the Khobar Towers, feared the possibility of chemical and biological weapon attacks, and saw dead bodies and body parts, some of which were severely burned.  See March 2005 VA PTSD examination report; VA treatment records dated June 7, 2006; July 10, 2006; and July 23, 2008; Veteran's statements dated in July 2006, July 2009, and July 2010; Board Hearing Tr. at 16.  The Veteran has also reported that, since service, he has experienced feelings of depression, hopelessness, and anxiety; had extreme mood swings and panic attacks; experienced hallucinations; and experienced recurrent nightmares, flashbacks, and intrusive thoughts regarding his combat experiences.  See, e.g., VA treatment record dated June 6, 2006, and July 10, 2006; Veteran's statements dated in November 2004 and July 2010; Board Hearing Tr. at 26.  

The Board finds that a VA examination assessing whether the Veteran has an acquired psychiatric disorder other than PTSD that was caused by or incurred during his military service, or is caused or aggravated by his now service-connected PTSD, is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA PTSD examination in March 2005, and that at that time, the examiner (1) diagnosed the Veteran solely with alcohol dependence and (2) provided the opinion that the Veteran's irritability, mood swings, violent episodes, restless sleep, and depression might all be related to his alcohol dependence.  Significantly, however, for the following reasons, the Board finds the March 2005 VA medical opinion to be inadequate for rating purposes.  

First, the Board finds that, insofar as the March 2005 VA examiner failed to provide a clear statement as to the etiology of the Veteran's irritability, mood swings, and depression, and failed to provide any explanation or rationale for his conclusion that such symptomatology "might" be related to alcohol dependence, this opinion is of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (holding that the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Moreover, the Board notes that the March 2005 VA examination report is now more than eight years old, and as such, does not contemplate the Veteran's recent treatment for an acquired psychiatric disorder.  In this regard, the Board highlights that, since the March 2005 VA PTSD examination, the Veteran has received fairly consistent treatment for depression, an anxiety disorder, a schizoaffective disorder, and a psychotic disorder.  See, e.g., VA treatment records dated January 3, 2006; July 5, 2006; December 11, 2006; February 4, 2008; May 20, 2008; June 2, 2008; July 29, 2008; January 31, 2012; February 1, 2012; and August 3, 2012; July 22, 2008, SSA Disability Consultation Examination; CNS-PMH F.E.M.'s treatment notes dated October 5, 2007;  May 29, 2007; June 26, 2007; July 25, 2007; and October 30, 2007.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the etiology of his currently diagnosed depression, anxiety disorder, schizoaffective disorder, and / or psychotic disorder, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has an acquired psychiatric disorder other than PTSD that is etiologically related to his military service, or is caused or aggravated by his now service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

B.  Headaches

The Veteran essentially contends that service connection for headaches is warranted because he first began experiencing recurrent headaches during service and has continued to experience such headaches on an intermittent basis since.  See Veteran's June 2004 Notice of Disagreement, January 2006 claim, and July 2006 statement; March 2005 VA general medical examination report; Board Hearing Tr. at 33-34.  

The Board finds that a VA examination assessing whether the Veteran has a headache disorder that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination in March 2005, and that at that time, the examiner diagnosed him with muscle tension headaches.  See March 2005 VA general medical examination report.  Significantly, however, the examiner failed to provide an opinion as to the etiology of the Veteran's headaches.  As such, the Board finds the March 2005 examination report to be inadequate for rating purposes.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Barr, 21 Vet. App. at 311; 38 C.F.R. § 4.2 (2012).   

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the etiology of his currently diagnosed headache condition, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran's headache condition is etiologically related to his military service.  See Barr, 21 Vet. App. at 311; see also 38 C.F.R. § 4.2 (2012).   

C.  Tinnitus

The Veteran essentially contends that service connection for tinnitus is warranted because he first developed ringing in his ears during service as a result of his in-service noise exposure and has continued to have such ringing in his ears since.  See Veteran's January 2006 claim and February 2008 Notice of Disagreement; Board Hearing Tr. at 28-29; June 8, 2011, audiological consultation report. 

The Board finds that a VA examination assessing whether the Veteran's currently diagnosed tinnitus was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination in March 2005, and that at that time, the examiner diagnosed him with tinnitus.  Significantly, however, the examiner failed to provide an opinion as to the etiology of the Veteran's tinnitus.  As such, the Board finds the March 2005 examination report to be inadequate for rating purposes.  See Madden, 125 F.3d at 1481; see also Barr, 21 Vet. App. at 311; 38 C.F.R. § 4.2 (2012).   

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the etiology of his currently diagnosed tinnitus, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran's tinnitus is etiologically related to his military service.  See Barr, 21 Vet. App. at 311; see also 38 C.F.R. § 4.2 (2012).   

D.  Sleep Disorder 

The Veteran essentially contends that service connection for a sleep disorder (claimed as sleep apnea) is warranted because this disorder was caused by or incurred during his military service in the Persian Gulf War.  Specifically, the Veteran asserts that, while serving in the Southwest Asia theater of operations, he was exposed to a variety of environmental hazards, including large clouds of black smoke from burning petroleum and oil, hazardous chemicals, sand storms, and extremely hot temperatures (i.e., 125 degrees Fahrenheit), and that he has continued to experience difficulty sleeping (i.e., difficulty falling and staying asleep, difficulty breathing / stopping breathing in his sleep, and excessive fatigue / sleepiness upon waking) since such exposure.  See March 2005 VA examination report; January 2006 claim; July 3, 2008, VA treatment record; Veteran's statements dated November 2004, July 2006, and July 2009; Veteran's February 2008 Notice of Disagreement; Board Hearing Tr. at 24-25.  Additionally, insofar as the record reflects that the Veteran may have a sleep disorder related to his now service-connected PTSD, the Board finds that the evidence of record also raises the possibility of entitlement to service connection for a sleep disorder as secondary to his service-connected PTSD.  See March 2005 VA PTSD examination report; VA treatment records dated May 1, 2009, and May 4, 2009; Veteran's July 2010 statement; Board Hearing Tr. at 25-26. 

The Board finds that a VA examination assessing whether the Veteran has a sleep disorder that was caused by or incurred during his military service, or is caused or aggravated by his now service-connected PTSD, is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination in March 2005, and that at that time, the examiner provided the opinion that the Veteran did not have sleep disturbance or sleep apnea.  See March 2005 VA general medical examination report.  Significantly, however, for the following reasons, the Board finds the March 2005 VA medical opinion to be inadequate for rating purposes.  

First, the Board highlights that the March 2005 VA examiner failed to provide any explanation or rationale for his conclusion that a sleep disorder was not present.   See Stefl, 21 Vet. App. at 125; see also Nieves-Rodriguez, 22 Vet. App. at 301.  Moreover, the Board notes that the March 2005 VA examination report is now more than seven years old, and as such, does not contemplate the Veteran's recent treatment for a sleep disorder.  In this regard, the Board highlights that a July 2008 VA sleep study revealed obstructive sleep apnea, and since that time, the Veteran has consistently been diagnosed with and treated for sleep apnea.  See VA treatment notes dated July 3, 2008; August 9, 2008; August 15, 2008; April 27, 2009; May 1, 2009; May 4, 2009; August 12, 2011; and August 8, 2012.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the etiology of his currently diagnosed sleep disorder, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a sleep disorder that is etiologically related to his military service, or is caused or aggravated by his now service-connected PTSD.  See Barr, 21 Vet. App. at 311; see also 38 C.F.R. § 4.2 (2012).  

E.  Liver Disorder

The Veteran essentially contends that service connection for a liver disorder is warranted because this disorder was caused by or incurred during his military service in the Persian Gulf War.  Specifically, the Veteran asserts that, while serving in the Southwest Asia theater of operations, he was exposed to a variety of environmental hazards, including large clouds of black smoke from burning petroleum and oil, hazardous chemicals, sand storms, and extremely hot temperatures (i.e., 125 degrees Fahrenheit), and that he has continued to experience liver symptomatology (i.e., abnormal liver function tests, elevated liver enzymes, and a fatty liver) since such exposure.  See Veteran's June 2004 and February 2008 Notices of Disagreement; March 2005 VA examination report; January 2006 claim; Veteran's statements dated in November 2004 and July 2009; Board Hearing Tr. at 19-20.  Additionally, to the extent that the record reflects that the Veteran's liver disorder may be related to his now service-connected PTSD (i.e., that the Veteran's now service-connected PTSD caused or aggravated alcoholism, and alcoholism caused or aggravated a liver disorder), the Board finds that the evidence of record also raises the possibility of entitlement to service connection as secondary to his service-connected PTSD.  See VA treatment records dated December 27, 2004; February 28, 2008; and August 8, 2012. 

The Board finds that a VA examination assessing whether the Veteran has a liver disorder that was caused by or incurred during his military service, or is caused or aggravated by his service-connected PTSD, is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination in March 2005, and that at that time, the examiner diagnosed the Veteran with self-induced alcoholic hepatitis with residuals.  See March 2005 VA general medical examination report.  The Board also acknowledges that the Veteran was afforded a second VA examination in October 2008, and that at that time, the examiner provided the opinion that the Veteran's fatty liver was related to his alcohol dependence.  Significantly, however, neither the March 2005 nor the October 2008 VA examiner provided an explanation or rationale for their conclusion that the Veteran's liver disorder was related to alcoholism / alcohol dependence.  As such, the Board finds the March 2005 and October 2008 VA medical opinions to be inadequate for rating purposes.  See Stefl, 21 Vet. App. at 125; see also Nieves-Rodriguez, 22 Vet. App. at 301.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the etiology of his currently diagnosed liver disorder, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a liver disorder that is etiologically related to his military service, or is caused or aggravated by his now service-connected PTSD.  See Barr, 21 Vet. App. at 311; see also 38 C.F.R. § 4.2 (2012).   




F.  Skin Disorder 

The Veteran essentially contends that service connection for a skin disorder is warranted because this disorder was caused by or incurred during his military service in the Persian Gulf War.  Specifically, the Veteran asserts that, while serving in the Southwest Asia theater of operations, he was exposed to a variety of environmental hazards, including large clouds of black smoke from burning petroleum and oil, hazardous chemicals, sand storms, and extremely hot temperatures (i.e., 125 degrees Fahrenheit), and that he has continued to experience skin problems  (i.e., dry skin, a recurrent rash, bumps on his hands, frequent peeling of his skin, and excessive sweating of the palms of his hands and soles of his feet with blister formation) since such exposure.  See July 31, 2003, VA treatment record; Veteran's June 2004 and February 2008 Notices of Disagreement; January 2006 claim; Veteran's statements dated in November 2004, July 2006, and July 2009; March 2005 VA general medical examination report; Board Hearing Tr. at 21, 33.   

The Board finds that a VA examination assessing whether the Veteran has a skin disorder that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination in March 2005, and that at that time, the examiner diagnosed the Veteran with dyshydrosis of the palms of his hands and soles of his feet with residuals.  See March 2005 VA general medical examination report.  Significantly, however, the examiner failed to provide an opinion as to the etiology of this skin disorder.  As such, the Board finds the March 2005 VA examination report to be inadequate for rating purposes.  See Barr, 21 Vet. App. at 311; see also Madden, 125 F.3d at 1481.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the nature and etiology of his currently diagnosed skin disorder, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a skin disorder that is etiologically related to his military service.  See Barr, 21 Vet. App. at 311; see also 38 C.F.R. § 4.2 (2012).  

G.  Chronic Respiratory Disorder 

The Veteran essentially contends that service connection for a disability manifested by chronic respiratory problems is warranted because this disability was caused by or incurred during his military service in the Persian Gulf War.  Specifically, the Veteran asserts that, while serving in the Southwest Asia theater of operations, he was exposed to a variety of environmental hazards, including large clouds of black smoke from burning petroleum and oil, hazardous chemicals, sand storms, and extremely hot temperatures (i.e., 125 degrees Fahrenheit), and that he has continued to experience respiratory problems  (i.e., frequent common colds, a recurrent cough, shortness of breath, frequent congestion, and frequent rhinitis) since such exposure.  See March 2005 VA examination report; January 2006 claim; Veteran's statements dated in November 2004, July 2006, and July 2009; Veteran's February 2008 Notice of Disagreement; Board Hearing Tr. at 20-21.   

The Board finds that a VA examination assessing whether the Veteran has a disability manifested by chronic respiratory problems that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination in March 2005, and that at that time, the examiner provided the opinion that the Veteran did not have a respiratory condition or chronic cold symptoms.  Significantly, however, the Board notes that the March 2005 VA examination report is now more than seven years old, and as such, does not contemplate the Veteran's recent treatment for chronic respiratory problems.  In this regard, the Board highlights that, in January 2006, February 2006, and February 2007, the Veteran was diagnosed with and treated for a chronic cough; and in September 2010 and March 2011, the Veteran was diagnosed with and treated for allergic rhinitis.  See VA treatment records dated January 3, 2006; February 16, 2006; January 4, 2007; September 22, 2010, and March 23, 2011.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence regarding the etiology of the Veteran's recurrent respiratory symptomatology, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a disability manifested by chronic respiratory problems that is etiologically related to his military service.  See Barr, 21 Vet. App. at 311; see also 38 C.F.R. § 4.2 (2012).   

H.  Chronic Gastrointestinal Disorder 

The Veteran essentially contends that service connection for a disability manifested by chronic gastrointestinal problems is warranted because this disability was caused by or incurred during his military service in the Persian Gulf War.  Specifically, the Veteran asserts that, while serving in the Southwest Asia theater of operations, he was exposed to a variety of environmental hazards, including large clouds of black smoke from burning petroleum and oil, hazardous chemicals, sand storms, and extremely hot temperatures (i.e., 125 degrees Fahrenheit), and that he has continued to experience gastrointestinal problems  (i.e., abdominal bloating, loose stools, intermittent diarrhea, intermittent constipation, burning in his throat following eating, and weight loss) since such exposure.  See Veteran's June 2004 and February 2008 Notices of Disagreement; March 2005 VA examination report; January 2006 claim; Veteran's statements dated in November 2004, July 2006, November 2006, and July 2009; Board Hearing Tr. at 27, 32.   

The Board finds that a VA examination assessing whether the Veteran has a gastrointestinal disorder that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations in March 2005 and October 2008, and that in December 2008, an addendum opinion regarding the Veteran's gastrointestinal disorder was obtained from the October 2008 VA examiner.  Significantly, however, for the following reasons, the Board finds the March 2005, October 2008, and December 2008 VA medical opinions to be inadequate for rating purposes.  

First, with regard to the October 2008 VA examination report, the Board notes that the examiner provided the opinion that the Veteran's currently diagnosed IBS was a problem associated with his alcohol dependent fatty liver.  Significantly, however, the examiner failed to provide any explanation or rationale for this conclusion.  As such, the Board finds the October 2008 VA medical opinion to be inadequate for rating purposes.  See Stefl, 21 Vet. App. at 125; see also Nieves-Rodriguez, 22 Vet. App. at 301.  

Second, the Board notes that, in December 2008, upon the RO's request for clarification, the October 2008 VA examiner provided the opinion that, based on a review of the Veteran's medical records, current history, and physical examination, IBS was not found.  The examiner then went on to instead diagnose the Veteran's gastrointestinal disorder as GERD.  Significantly, however, in doing so, the examiner failed to reconcile his opinion that the Veteran did not have IBS with his earlier October 2008 opinion that the Veteran had IBS as a result of his alcohol dependent fatty liver.  Moreover, although the examiner indicated that the Veteran's gastrointestinal disorder was more appropriately diagnosed as GERD, he failed to provide an opinion as to the etiology of this disorder.  As such, the Board also finds the December 2008 addendum opinion to be inadequate for rating purposes.  See Madden, 125 F.3d at 1481; see also Barr, 21 Vet. App. at 311; 38 C.F.R. § 4.2 (2012).   
	
Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the etiology of his recurrent gastrointestinal symptomatology, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a disability manifested by chronic gastrointestinal problems that is etiologically related to his military service.  See Barr, 21 Vet. App. at 311; see also 38 C.F.R. § 4.2 (2012).   

I.  Chronic Muscle and Joint Pain 

The Veteran essentially contends that service connection for a disability manifested by chronic muscle and joint pain is warranted because this disorder was caused by or incurred during his military service in the Persian Gulf War.  Specifically, the Veteran asserts that, while serving in the Southwest Asia theater of operations, he was exposed to a variety of environmental hazards, including large clouds of black smoke from burning petroleum and oil, hazardous chemicals, sand storms, and extremely hot temperatures (i.e., 125 degrees Fahrenheit), and that he has continued to experience chronic muscle and joint pain since such exposure.  See Veteran's June 2004 and February 2008 Notices of Disagreement; March 2005 VA examination report; January 2006 claim; Veteran's statements dated in November 2004, July 2006, November 2006, and July 2009; Board Hearing Tr. at 27, 33-34. 

The Board finds that a VA examination assessing whether the Veteran has a disability manifested by chronic muscle and joint pain that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations in March 2005 and October 2008, and that in December 2008, an addendum opinion regarding the Veteran's chronic muscle and joint pain was obtained from the October 2008 examiner.  Significantly, however, for the following reasons, the Board finds the March 2005, October 2008, and December 2008 VA medical opinions to be inadequate for rating purposes.  

First, with regard to the March 2005 VA examination, the Board notes that the examiner diagnosed the Veteran with bilateral retropatellar pain syndrome of the knees, lumbosacral strain with a normal examination, and muscle and joint pain with a normal examination.  Significantly, however, the examiner failed to provide an opinion as to the etiology of the Veteran's currently diagnosed retropatellar pain syndrome, lumbosacral strain, and / or muscle and joint pain.  As such, the Board finds the March 2005 examination report to be inadequate for rating purposes.  See Madden, 125 F.3d at 1481; see also Barr, 21 Vet. App. at 311; 38 C.F.R. § 4.2 (2012).   

Additionally, with regard to the October 2008 VA examination, the Board notes that although the examiner provided the opinion that the Veteran did not have fibromyalgia, he then went on to report that fibromyalgia was a problem associated with the Veteran's diagnosis.  In this regard, the Board finds the examiner's opinion to be internally inconsistent.  Thus, the Board concludes that the October 2008 VA examination report is of little probative value.  See Madden, 125 F.3d at 1481.

Finally, the Board notes that, in December 2008, upon the RO's request for clarification, the October 2008 VA examiner provided the opinion that, based on the Veteran's current history and physical examination, a diagnosis of fibromyalgia was not appropriate.  In providing this opinion, the examiner reported that the Veteran's symptoms were instead "relative to" his identified joint and spine conditions (i.e., bilateral clavicle fractures, bilateral shoulder impingement syndrome, post-operative left ankle fracture residuals, and bilateral elbow strain).  Significantly, however, the examiner failed to provide any explanation or rationale for his opinion that the Veteran's muscle and joint pain was attributable solely to his identified joint and spine conditions.  Moreover, the examiner failed to offer an opinion as to whether any of the Veteran's joint and spine conditions were in any way etiologically related to his military service.  As such, the Board also finds the March 2005 examination report to be inadequate for rating purposes.  See Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 301; see also Barr, 21 Vet. App. at 311.   

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence regarding the etiology of the Veteran's recurrent muscle and joint pain, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a disability manifested by muscle and joint pain that is etiologically related to his military service.  See Barr, 21 Vet. App. at 311; see also 38 C.F.R. § 4.2 (2012).   

J.  Chronic Fatigue 

The Veteran essentially contends that service connection for a disability manifested by chronic fatigue is warranted because this disorder was caused by or incurred during his military service in the Persian Gulf War.  Specifically, the Veteran asserts that, while serving in the Southwest Asia theater of operations, he was exposed to a variety of environmental hazards, including large clouds of black smoke from burning petroleum and oil, hazardous chemicals, sand storms, and extremely hot temperatures (i.e., 125 degrees Fahrenheit), and that he has continued to experience chronic fatigue since such exposure.  See Veteran's June 2004 and February 2008 Notices of Disagreement; March 2005 VA examination report; January 2006 claim; Veteran's statements dated in November 2004, November 2006, and July 2009; Board Hearing Tr. at 32. 

The Board finds that a VA examination assessing whether the Veteran has a disability manifested by chronic fatigue that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination in March 2005, and that at that time, the examiner provided the opinion that the Veteran did not meet the criteria for chronic fatigue syndrome.  Significantly, however, because the examiner failed to provide any explanation or rationale for this opinion, the Board finds the March 2005 VA examination report to be inadequate for rating purposes.  See Stefl, 21 Vet. App. at 124; Nieves-Rodriguez v. Peake, 22 Vet. App. at 301.

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence regarding the etiology of the Veteran's recurrent fatigue, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a disability manifested by chronic fatigue that is etiologically related to his military service.  See Barr, 21 Vet. App. at 311; see also 38 C.F.R. § 4.2 (2012).   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service personnel and treatment records, including clinical records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  Obtain all treatment records related to the Veteran's claimed acquired psychiatric disorder, headache condition, tinnitus, sleep disorder, liver disorder, skin disorder, disability manifested by chronic respiratory problems, disability manifested by chronic gastrointestinal problems, disability manifested by chronic muscle and joint pain, and / or disability manifested by chronic fatigue from the Dallas, Texas VAMC, dated from August 1996 to April 2002.  

Also obtain complete copies of the results of the Veteran's January 24, 2005, and August 25, 2008, VA sleep studies.  

If such records are unavailable, the claims file should be clearly documented to that effect.

3.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran from:

(a) the hospital at which the Veteran was admitted in September 2004 for a coma; 

(b) the Scott & White Hospital, dated in April 2009; 

(c) the medical facility at which the Veteran underwent left ankle surgery; 

(d) the Texas Department of Corrections, dated from November 2007, forward; and 

(e) Dr. Fam, dated from January 2008 to July 2008.   

If such records are unavailable, the claims file should be clearly documented to that effect.

4.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder other than PTSD.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorder other than PTSD found to be present.  

For each acquired psychiatric disorder identified (other than PTSD), the examiner should provide an opinion as to the following: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  For purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that, while serving in the Persian Gulf War: (1) he was involved in a fire fight with the enemy; (2) his unit came under a scud attack while guarding the Khobar Towers; (3) he feared the possibility of chemical and biological weapon attacks; and (4) he saw many dead bodies and body parts, some of which were severely burned.  The examiner should also accept as true the Veteran's statements to the effect that, since service, he has experienced feelings of depression, hopelessness, and anxiety; had extreme mood swings and panic attacks; experienced hallucinations; and experienced recurrent nightmares, flashbacks, and intrusive thoughts regarding his combat experiences.  

(b)  If the answer to the above question is "No," is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD either (a) caused or (b) aggravated any current acquired psychiatric disorder?  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's acquired psychiatric disorder has undergone an identifiable permanent increase in severity that was proximately due to his service-connected PTSD.    

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  After the development requested in items (1) through (3) is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed headache condition.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any headache condition present.  

If a headache condition is identified, the examiner should offer an opinion as to the following:	

(a)  Is it at least as likely as not (50 percent or greater probability) that this condition had its clinical onset during active service or is related to any in-service disease, event, or injury?

(b)  Is the Veteran's headache condition an organic disease of the nervous system?   

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he experienced recurrent headaches during service and has continued to experience such headaches following service.   

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After the development requested in items (1) through (3) is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed tinnitus.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify whether tinnitus is present.  If tinnitus is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that this disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he experienced frequent and significant in-service noise exposure (i.e., while working around large air conditioning units and generators as an air conditioning engineer), and that he experienced occasional ringing in his ears during service.  The examiner should also accept as true the Veterans reports to the effect that he has continued to have such ringing in his ears on an intermittent basis since service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any sleep disorder found to be present.  

If a sleep disorder is identified, the examiner should offer an opinion as to the following:

(a)  Is it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury?  

In providing this opinion, the examiner's attention is directed to the Veteran's March 8, 1991, Southwest Asia Demobilization / Redeployment Medical Evaluation, which documents his report of nightmares and/or trouble sleeping.  

Additionally, for purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that, since service, he has experienced difficulty falling and staying asleep, difficulty breathing / stopping breathing in his sleep, and excessive fatigue and sleepiness upon waking.  The examiner should also accept as true the Veteran's statements to the effect that he was exposed to large clouds of black smoke from burning petroleum and oil, sand storms, and extremely hot temperatures in service.

(b)  If the answer to the above question is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD either (a) caused or (b) aggravated any current sleep disorder?  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's sleep disorder has undergone an identifiable permanent increase in severity that was proximately due to his service-connected PTSD.    

Alternatively, if the Veteran's sleep difficulties (i.e., difficulty falling and staying asleep, difficulty breathing / stopping breathing in his sleep, and excessive fatigue and sleepiness upon waking) cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability.  If any current sleep symptomatology is found to represent an objective indication of chronic disability, the examiner should also describe the extent to which the illness has manifested.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed liver disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any liver disorder found to be present.  

If a liver disorder is identified, the examiner should offer an opinion as to the following:

(a)  Is it is at least as likely as not (50 percent or greater probability) that any such disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  

In answering this question, the examiner should accept as true the Veteran's statements to the effect that he was exposed to large clouds of black smoke from burning petroleum and oil, sand storms, and extremely hot temperatures in service.

(b)  If the answer to the above question is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD either (a) caused or (b) aggravated any current liver disorder?  

In answering this question, the examiner should offer an opinion as to whether is at least as likely as not (50 percent or greater probability) that the Veteran's now service-connected PTSD caused or aggravated his alcohol dependence.  If the answer to this question is "Yes", is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol dependence led to his liver disorder? 

In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's liver disorder has undergone an identifiable permanent increase in severity that was proximately due to his service-connected PTSD.  In providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he began drinking heavily after separation from service.   

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

9.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any skin disorder found to be present.  

If a skin disorder is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

For purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that, since service, he has experienced chronic skin problems (i.e., dry skin, a recurrent rash, bumps on his hands, frequent peeling of his skin, and excessive sweating of the palms of his hands and soles of his feet with blister formation).  The examiner should also accept as true the Veteran's statements to the effect that he was exposed to large clouds of black smoke from burning petroleum and oil, sand storms, and extremely hot temperatures in service.

Alternatively, if the Veteran's skin symptomatology (i.e., dry skin, a recurrent rash, bumps on his hands, frequent peeling of his skin, and excessive sweating of the palms of his hands and soles of his feet with blister formation) cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability.  If any current skin symptomatology is found to represent an objective indication of chronic disability, the examiner should also describe the extent to which the illness has manifested.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

10.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any respiratory disorders found to be present.  

If a respiratory disorder is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner's attention is directed to the Veteran's in-service treatment for a chest cold on January 8, 1991.  Additionally, for purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that, since service, he has experienced chronic respiratory symptomatology (i.e., frequent common colds, recurrent cough, shortness of breath, and frequent congestion).  The examiner should also accept as true the Veteran's statements to the effect that he was exposed to large clouds of black smoke from burning petroleum and oil, sand storms, and extremely hot temperatures in service.

Alternatively, if any of the Veteran's respiratory symptomatology (i.e., frequent common colds, recurrent cough, shortness of breath, and frequent congestion) cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability.  If any of the Veteran's respiratory symptomatology is found to represent an objective indication of chronic disability, the examiner should also describe the extent to which the illness has manifested.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

11.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed gastrointestinal disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any gastrointestinal disorder found to be present.  The examiner should specifically indicate whether Irritable Bowel Syndrome (IBS) is present.

If a gastrointestinal disorder other than IBS is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

For purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that, since service, he has experienced chronic gastrointestinal symptomatology (i.e., abdominal bloating, loose stools, intermittent diarrhea, intermittent constipation, and burning in his throat following eating).  The examiner should also accept as true the Veteran's statements to the effect that he was exposed to large clouds of black smoke from burning petroleum and oil, sand storms, and extremely hot temperatures in service.

Alternatively, if any of the Veteran's gastrointestinal symptoms (i.e., abdominal bloating, loose stools, intermittent diarrhea, intermittent constipation, and burning in his throat following eating) cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability.  If any gastrointestinal symptomatology is found to represent an objective indication of chronic disability, the examiner should also describe the extent to which the illness has manifested.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

12.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed muscle and joint pain.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically state whether the Veteran's muscle and joint pain is attributable to a known clinical diagnosis.  The examiner should specifically indicate whether fibromyalgia is present.

If the Veteran's muscle and joint pain is attributed to a known clinical diagnosis other than fibromyalgia, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

For purposes of providing this opinion, the examiner's attention is directed to the Veteran's April 8, 1991, Report of Medical History, which documents his report of swollen and / or painful joints during service.  The examiner should also accept as true the Veteran's statements to the effect that, since service, he has experienced recurrent pain in his muscles and joints.  The examiner should also accept as true the Veteran's statements to the effect that he was exposed to large clouds of black smoke from burning petroleum and oil, sand storms, and extremely hot temperatures in service.

Alternatively, if any of the Veteran's muscle and joint pain cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If any of the Veteran's muscle and joint pain is found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

13.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed chronic fatigue.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically state whether the Veteran's chronic fatigue is attributable to a known clinical diagnosis.  The examiner should specifically indicate whether chronic fatigue syndrome (CFS) is present.

If the Veteran's chronic fatigue is attributed to a known clinical diagnosis other than CFS, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  For purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that, since service, he has experienced recurrent episodes of fatigue.  The examiner should also accept as true the Veteran's statements to the effect that he was exposed to large clouds of black smoke from burning petroleum and oil, sand storms, and extremely hot temperatures in service.

Alternatively, if the Veteran's fatigue cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability.  If the Veteran's fatigue is found to represent an objective indication of chronic disability, the examiner should also describe the extent to which the illness has manifested.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

14.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


